Citation Nr: 1617049	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-36 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to January 4, 2016 and in excess of 20 percent on and after January 4, 2016 for service-connected right ankle degenerative arthritis (right ankle disability).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and L.H.


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 
INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Board hearing held at the RO in November 2014.  A transcript of the hearing is of record. 

The Veteran filed a notice of disagreement to his assigned 10 percent evaluation for a right ankle disability in December 2009.  In a January 2016 rating decision the RO increased his rating to 20 percent, effective January 4, 2016 and continued his rating at 10 percent prior to January 4, 2016; as this increase did not represent a full grant the benefits sought, the Veteran's appeal was not abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In November 2015, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has properly been returned to the Board for appellate consideration.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains VA treatment records, but otherwise contains records that are duplicative of what is in VBMS or irrelevant to the claim.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 

FINDINGS OF FACT

1.  Prior to April 24, 2015, the Veteran's right ankle disability was manifested by no more than moderate limitation of motion, without ankylosis, impairment of the tibia or fibula, astragalectomy, malunion of the os calcis or astragalus, or arthritis of two major joints.

2.  On and after April 24, 2015, the Veteran's right ankle disability has been manifested by an overall disability picture that more nearly approximates marked limitation of motion of the right ankle without ankyloses or impairment of the tibia or fibula.  


CONCLUSIONS OF LAW

1.  Prior to April 24, 2015, the criteria for an initial disability rating in excess of 10 percent rating for the service-connected right ankle disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

2.  On and after April 24, 2015, the criteria for a disability rating in excess of 20 percent rating for the service-connected right ankle disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for the right ankle disability.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  VA examinations were conducted in November 2009, April 2015 and January 2016.  Those examinations describe the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (noting that in the absence of a challenged to the adequacy of a VA examination, the Board is not required to explicitly explain why each medical opinion is adequate). 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

Finally, the Board finds there was substantial compliance with the prior remands.  In the January 2015 remand, the AOJ was directed to send the Veteran a letter requesting information regarding any private treatment, to obtain VA treatment records, and to provide the Veteran an examination.  VA records were obtained in February and March 2015.  A compliant letter was sent in March 2015, and a VA examination was conducted in April 2015.   In the November 2015 Board remand, the AOJ was instructed to obtain SSA records, obtain VA records, send the letter requesting information for private providers, and to provide the Veteran an examination.  SSA and VA records were obtained in December 2015.  A letter was sent in December 2015, to which the Veteran did not respond, and a VA examination was provided in January 2016.   Accordingly, the Board finds that the AOJ has complied with the instructions of the prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Additionally, the Veteran testified at a Board hearing.  A Veterans Law Judge who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2014 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of the current severity of his right ankle disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Initial Ratings for Right Ankle Disability

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where, as here, a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App 202.  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011),

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected ankle disability.  Falzone v. Brown, 8 Vet. App. 398 (1995).

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  A 10 percent evaluation is assigned with moderate limited motion of the ankle, and a maximum 20 percent evaluation is assigned with marked limited motion of the ankle.  38 C.F.R. § 4.71a. 

The Board notes that words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, moderate limitation of ankle motion is considered present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is considered demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See M21-1, Part III, subpart iv, Chapter 4, Section A.3.k.

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board notes that the Veteran received constant care for his right ankle at the Orlando and Tampa VAMCs between 2009 and 2015.  For the most part these treatment records reflected pain and swelling of the right ankle in addition to trouble ambulating upon flare ups.  Specifically, on September 23, 2014 the Veteran's right ankle dorsiflexion and plantar flexion were noted to be less than 15 degrees.  Also, due to his pain, the Veteran reported receiving corticosteroid shots at the VAMC in his right ankle.  

In November 2009 the Veteran was afforded a VA examination.  The Veteran reported right ankle pain.  He also reported giving way of his right ankle, but did not report any deformity, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion or dislocation or subluxation or locking episodes, effusions or inflammation.  He did not report flare ups, incapacitating episodes, functional limitations of walking or assistive devices necessary.  He was able to stand up to one hour and able to walk in between 1/4 mile and 1 mile.  Upon examination, the examiner found a normal gait without evidence of abnormal weight bearing.  There was tenderness without ankle instability or tendon abnormality.  There was a negative anterior drawer sign for instability.  The range of motion of his right ankle was 0 to 8 degrees dorsiflexion and 0 to 24 degrees plantar flexion without objective evidence of pain with active motion.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  The examiner found there was no joint ankylosis.  X-ray imaging confirmed mild degenerative arthritis without significant progression.  The examiner noted that the Veteran's usual occupation was in law enforcement and that he was currently employed as the sheriff, full time.  He noted that in the last 12 month period he had lost approximately 2 weeks from work as a result of his right ankle swelling and pain and inability to walk long distances.  The examiner further noted that the Veteran's right ankle disability would cause difficulty standing for protracted periods, walking long distances and running.  

In a February 2010 private record, the Veteran reported right ankle pain.  He noted that in the mornings he had pain and stiffness of his ankles and that he took medication for relief of his ankle pain.  Upon examination, the medical professional found that the Veteran had mild swelling of the ankle and tenderness to palpation.  The skin was intact, but he had restricted range of motion.  He could dorsiflex only 10 degrees and plantar flex only approximately 30.  He was able to stand and ambulate, and had good strength upon range of motion testing.  February 2010 X-ray imaging showed evidence of degenerative arthritis with old trauma from chronic sprain or injuries in the region.  

At the December 2014 Board hearing, the Veteran continued his report of right ankle pain.  Specifically, he testified that he had throbbing pain and swelling in his right ankle, particularly at the end of the day, that limited certain activities, such as running and standing for long periods of time.  He further reported that the pain had become chronic and worsened with use and movement of the joint.  He noted he treated his pain with medication including oxycodone and morphine sulfate.  

An April 2015 VA examination was conducted.  The Veteran reported that he believed his arthritis had progressed in his right ankle; he noted pain with weightbearing and recently noted receiving steroid injections to the right ankle due to continued pain.  He further reported recurrent swelling of the right ankle with prolonged standing and that he was no longer able to run due to limited movement.  The examiner noted that according to the Veteran's reports he continued to work as a police officer.  The Veteran reported flare ups of the ankle with prolonged pain with standing and weightbearing.  Upon examination, the examiner found that the right ankle was abnormal or outside the normal range of motion measurements.  Specifically, there was 0 to 10 degrees dorsiflexion and 0 to 15 degrees plantar flexion.  Pain noted on his examination did not result in or cause functional loss, but range of motion measurements caused the Veteran painful motion.  There was pain upon palpation.  The examiner found there was no ankylosis, but ankle instability and dislocation were suspected, although testing was negative.  There was 5/5 muscle strength in plantar flexion and dorsiflexion and no muscle atrophy.  The examiner noted, with regard to the Veteran's employment, that pain and swelling with prolonged standing were noted, but that the Veteran continued to work despite the pain.  In the remarks section, the examiner noted that the Veteran's severity of his right ankle disability was moderate.  

The Board notes that it remanded this issue in November 2015, after finding that the above VA examination had internal inconsistencies; specifically, that it found that the Veteran had recurrent swelling with prolonged standing, yet also that the range of motion did not contribute to functional loss and that pain on the examination did not result in or cause functional loss.  As a result of these internal inconsistencies, and upon associating new treatment records with the claims folder, the Veteran was afforded a new VA examination in January 2016.  

At a January 2016 VA examination, the Veteran reported that his right ankle disability was getting worse and that it was difficult to get around.  He noted that he had a flare-up approximately once a week, particularly when the weather changes, and that to relieve the flare-up, he rested and took medication.  The examiner noted that the Veteran reported having functional loss as a result of his right ankle disability, specifically that he was not able to run and couldn't stand or walk for more than about 10 minutes.  At that examination, there was 0 to 5 degrees dorsiflexion and 0 to 5 degrees plantar flexion.  Pain contributed to the Veteran's functional loss, and pain was noted on the Veteran's examination and range of motion testing.  Pain was further noted with weight bearing, and there was objective evidence of localized tenderness and pain on palpation of the joint/associated soft tissue.  The examiner noted that the Veteran was not experiencing a flare-up at the time of the examination, so he was not able to speak with certainty to any symptoms the Veteran might experience with flare-ups which might limit his functional ability.  No ankylosis was noted, but the Veteran reported daily swelling of the ankle.  The examiner noted that ankle instability and/or dislocation was suspected.  The examiner noted that the Veteran used a brace as an assistive device regularly.  With regard to employment, the examiner noted that the Veteran would not be able to run, stand or walk for more than approximately 10 minutes.  However, he would be able to participate in limited duty or sedentary employment.  Under the remarks section, the examiner noted that astragalectomy and malunion were not noted; however, based on the examination of the Veteran, his right ankle constituted a marked and severe disability with limited range of motion.

The Board finds that an evaluation in excess of 10 percent is not warranted prior to April 24, 2015, but is warranted thereafter.  Prior to April 24, 2015, the Veteran's limitation of motion of the right ankle was not shown to be more than moderate in severity.  In this regard, at his November 2009 VA examination range of motion was 8 degrees dorsiflexion and 24 degrees plantar flexion.  At his February 2010 private evaluation his dorsiflexion was 10 degrees and plantar flexion was 30 degrees.  Considering additional functional loss, the Veteran reported pain, swelling, and difficulty with use.  Objective testing, however, found tenderness and pain on motion, but a normal gait without evidence of abnormal weight bearing and good strength.  The 2009 VA examiner found no additional limitations upon repetitive use.  The Board finds that the Veteran's range of motion with functional loss is more accurately moderate, rather than marked.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App 202.

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But the evidence does not demonstrate any impairment of the tibia and fibula with ankle disability, astragalectomy, malunion of the os calcis or astragalus, ankylosis of the subastragalar or tarsal joint, or ankylosis.  See 38 C.F.R. §§ 4.71, Diagnostic Codes, 5262, 5270, 5272, 5273, 5274 (2015).  Additionally, although there is arthritis, there is no evidence of involvement two or more major joints.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010 (2015).

At his April 24, 2015 VA examination, however, plantar flexion was substantially decreased to 15 degrees, which more closely approximates marked limitation of motion.  Additionally, the Veteran reported that his symptoms had increased, and he now had pain with all weight bearing.  This more closely approximates marked limitation of motion, when considering additional functional loss.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App 202.  At no point, however, after this date is an evaluation in excess of 20 percent warranted.  The Board notes that this is the maximum evaluation under this diagnostic code.  See 38 C.F.R. § 4.17a, Diagnostic Code 5271.  

The Board has considered other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. at 595.  Evaluations in excess are not warranted for arthritis, ankylosis of subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, 5274.  But the evidence does not demonstrate any impairment of the tibia and fibula with ankle disability.  See 38 C.F.R. §§ 4.71, Diagnostic Code 5262.  Finally, ankylosis of the right ankle has not been alleged or demonstrated.  For example, the VA examination reports dated in November 2009, April 2015 and January 2016 indicate that the Veteran was able to actively move his right ankle, although movement was limited, and there was no ankylosis.  The evidence demonstrates that, despite pain, the Veteran has always had some motion of his right ankle.  Therefore, a rating on the basis of ankylosis is not appropriate.  A disability evaluation in excess of 20 percent is not warranted under Diagnostic Code 5270.

As such, the criteria for a schedular rating in excess of 10 and 20 percent prior to January 4 and from then onward, respectively, for the Veteran's right ankle disability have not been met and the Veteran's claim is denied.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for the disability on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right ankle disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, specifically cover the Veteran's main reported symptoms which include pain, swelling, limitation of motion and other functional loss.  See 38 C.F.R. § 4.71a.  Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion in his right ankle was functionally limited, the Board is essentially tasked with considering of all of the Veteran's right ankle related symptoms within the parameters of the schedular rating that is assigned. 

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the right ankle disability with pain and limitation of motion and referral for considerations of an extraschedular evaluation are not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement an initial rating in excess of 10 percent prior to May 24, 2015, for right ankle degenerative arthritis is denied.

Entitlement to initial rating of 20 percent, but no more on and after April 24, 2015, for right ankle degenerative arthritis is granted.  

Entitlement an initial rating in excess of 20 percent on and after April 24, 2015 for right ankle degenerative arthritis is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


